WEBER, J.
While I concur in the conclusions reached by the Chief Justice, I base my concurrence largely upon the reasons given by Mr. Justice FRICK. In my opinion, courts in this state may not legally adopt and enforce a rule to the effeet that the plaintiff in a second suit for the same cause of action should not be allowed to proceed until payment by him of costs of the former action, when plaintiff failed in the first suit otherwise than on the merits. The enforcement of- such a rule would be a nullification of the statute. Nonpayment of a judgment for costs in the first action does not, under our statute, raise a presumption that thes econd suit is vexatious. It certainly cannot be deemed 'vexatious for one to do that which the statute gives him the right to do. The right given by the statute is unconditional, and when a plaintiff fails in a suit otherwise than on the merits, he has the absolute legal right to commence the suit a second time and to proceed as if he had never been in court, whether he pays the costs of the first suit or not. He is not required to purge the second suit of an assumed vice of vexation by paying costs that may have been adjudged against him in the first action.